DETAILED ACTION
This Office Action is responsive to the Amendment filed 11 March 2021.  Claims 

1-18 are now pending.  The Examiner acknowledges the amendments to claims 1, 4, 9 

and 15.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pilla et al. (U.S. Patent No. 9,427,598) in view of Pilla et al. (U.S. Pub. No. 2014/0303425).  Regarding claim 1, Pilla et al. (hereinafter Pilla) discloses an apparatus 200 for therapeutic treatment of an animal, said apparatus comprising: a loop coil 202 (Fig. 2B); 201 coupled to the loop coil 202 (Fig. 2B), the signal generator being configured to transmit a treatment signal through the loop coil (col. 23, lines 30-63); and a harness connected to one or more of the loop coil 202 and the signal generator 201 (col. 24, lines 58-67), the harness configured to fasten to one or more of a neck, torso and forelimb of the animal (anatomical positioning device such as a body wrap), wherein the treatment signal comprises a plurality of bursts having a peak amplitude of less than about 200 milliGauss (col. 18, lines 3-15), wherein the plurality of bursts have an average duration of between about 0.5 msec and about 50 msec (col. 17, lines 64-67), wherein the plurality of bursts are repeated at between 0.01 and 100 Hz (col. 18, lines 1-3) and wherein the treatment signal is configured to treat a human or animal (col. 1, lines 25-47).
However, Pilla fails to disclose explicitly that the apparatus is for use on a dog and for treating separation anxiety.  Pilla et al. (hereinafter Pilla ‘425) discloses methods and devices for providing therapeutic electromagnetic field treatment to neurological conditions or injuries, wherein the device is configured to be placed and applied in a region of a canine head as shown in Fig. 9 [0164].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an apparatus for treating a behavioral condition via an electromagnetic field as taught by Pilla, to treat a dog for as suggested by Pilla (‘425) as Pilla discloses that the device is configured to be applied to both humans and animals (col. 1, lines 25-47) and Pilla (‘425) discloses that the device may be configured for use on non-human patients such as canines ([0146] and Fig. 9).  Absent any further limitation to how the treatment signal is configured to treat separation anxiety, it is noted that the device of Pilla (‘425) is 
Regarding claim 2, the plurality of bursts comprise sinusoidal waves of between 15-40 MHz (col. 17, lines 57-67 – col. 18, lines 1-15 of Pilla).  Regarding claim 3, the sinusoidal waves have a 27.12 MHz carrier frequency (col. 17, lines 57-67 – col. 18, lines 1-15 of Pilla).  Regarding claim 4, Pilla discloses a center of the loop coil is configured to be placed over a base of a skull of the animal when the harness is fastened to the animal. However, Pilla fails to disclose explicitly that the animal is a dog. Pilla (‘425) discloses methods and devices for providing therapeutic electromagnetic field treatment to neurological conditions or injuries, wherein the device is configured to be placed and applied in a region of a canine head as shown in Fig. 9 [0164].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an apparatus for treating a behavioral condition via an electromagnetic field as taught by Pilla, to treat a dog for as suggested by Pilla (‘425) as Pilla discloses that the device is configured to be applied to both humans and animals (col. 1, lines 25-47) and Pilla (‘425) discloses that the device may be configured for use on non-human patients such as canines ([0146] and Fig. 9).  
 Regarding claim 5, the treatment signal is emitted as a pulsed electromagnetic field through the loop coil (“PEMF”; col. 18, lines 6-15 of Pilla).  Regarding claim 6, the plurality of bursts are repeated at approximately 7 Hz (repeating bursts at a rate of 0.1 to 10 bursts per second [approximately 7 Hz]; col. 18, lines 1-3 of Pilla).  Regarding claim 7, the average duration of the plurality of bursts is approximately 2 ms (col. 18, 
Regarding claim 9, Pilla discloses a method for treating a behavioral condition of an animal, comprising: positioning a flexible coil wire applicator 200 of a lightweight wearable or stationary pulsed EMF therapy device 200 (col. 23, lines 30-46) adjacent to a head of an animal to be treated (col. 23, lines 14-25 and 45-56); and applying a treatment regime from the therapy device (col. 23, lines 57-65), wherein the treatment regime comprises a plurality of bursts of an electromagnetic signal having a peak amplitude of less than about 200 milliGauss (col. 18, lines 3-15), wherein the plurality of bursts have an average duration of between about 0.5 msec and about 50 msec (col. 17, lines 64-67), wherein the plurality of bursts are repeated at between 0.01 and 100 Hz (col. 18, lines 1-3), and wherein the treatment regime is effective to treat a human or animal (col. 1, lines 25-47).  
However, Pilla fails to disclose explicitly that the apparatus is for use on a dog and for treating separation anxiety.  Pilla (‘425) discloses methods and devices for providing therapeutic electromagnetic field treatment to neurological conditions or injuries, wherein the device is configured to be placed and applied in a region of a canine head as shown in Fig. 9 [0164].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an apparatus for treating a behavioral condition via an electromagnetic field as taught by Pilla, to treat a dog for as suggested by Pilla (‘425) as Pilla discloses that the device is configured to be applied to both humans and animals (col. 1, lines 25-47) and Pilla (‘425) discloses that the device may be configured for use on non-human patients such 
 	Regarding claim 10, the plurality of bursts comprise sinusoidal waves of between 15-40 MHz (col. 17, lines 57-67 – col. 18, lines 1-15).  Regarding claim 11, the sinusoidal waves have a 27.12 MHz carrier frequency (col. 17, lines 57-67 – col. 18, lines 1-15).  Regarding claim 12, the treatment regime has a treatment on-time of between about 5 minutes and 30 minutes (col. 18, lines 22-40), followed by a treatment off-time that is greater than about 30 minutes (signal is applied for 15 minutes every 2 hours - col. 18, lines 22-40).  Regarding claim 13, the treatment on-time is 15 minutes (col. 18, lines 22-28).  Regarding claim 14, the treatment off-time is about 8 to 16 hours (signal is applied for 15 minutes every 2 hours for 9 days - col. 18, lines 22-40). 
Regarding claim 15, Pilla discloses placing a center of the loop coil over a base of a skull of the animal (col. 23, lines 45-56). However, Pilla fails to disclose explicitly that the animal is a dog. Pilla (‘425) discloses methods and devices for providing therapeutic electromagnetic field treatment to neurological conditions or injuries, wherein the device is placed and applied in a region of a canine head as shown in Fig. 9 [0164].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an apparatus for treating a behavioral condition via an electromagnetic field as taught by Pilla, to treat a dog for as suggested by Pilla (‘425) as Pilla discloses that the device is configured to be applied to both 
 	Regarding claim 16, the plurality of bursts are repeated at approximately 7 Hz (repeating bursts at a rate of 0.1 to 10 bursts per second [approximately 7 Hz]; col. 18, lines 1-3).  Regarding claim 17, the average duration of the plurality of bursts is approximately 2 ms (col. 18, lines 4-6).  Regarding claim 18, the peak amplitude is approximately 0.05 Gauss (col. 15, lines 52-55).

Response to Arguments
Applicant’s arguments filed 11 March 2011 with respect to the rejection of claims 1-8 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1-8 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant’s arguments with respect to the rejection of claims 1-8 under 35 U.S.C. 103 and claims 9-18 under 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791